Citation Nr: 1533661	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eardrum disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), based on an alleged in-service personal assault.

4.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed. 

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In January 2012, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the VBMS file.     

The Board remanded the appeal in August 2012 for further development.  The case has since been returned to the Board for appellate review.  


The Board has recharacterized the ear claim on appeal by bifurcating it into two separate issues - an eardrum disorder and hearing loss.  The Board concludes that bifurcating this claim into two separate issues for independent adjudication is the most proper way of handling the appeal, particularly given the fact that they are denied on different bases in the decision below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is adjudicating the service connection issues for an eardrum disorder and bilateral hearing loss.  However, the service connection issues for an acquired psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current eardrum disorder did not manifest in service and is not related to his active service.  The Veteran's description of sustaining an in-service eardrum injury is not credible. 

2.  The Veteran does not have current bilateral hearing loss for VA compensation purposes.




CONCLUSIONS OF LAW

1.  An eardrum was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant service connection claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The duty to notify for the hearing loss and eardrum disorders at issue in this case was satisfied by letters sent to the Veteran in January 2008 and August 2013.  Moreover, these service connection issues were last adjudicated by the RO in a May 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) disability records, VA treatment records, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, lay statements from family, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection rating claims being decided herein.  

The Veteran was also afforded a VA audiology examination in March 2010, and the examiner provided medical opinions addressing whether any current hearing loss or eardrum disorders are related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by rationale, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examination also considered the Veteran's lay assertions.  As discussed below, the Board has also found the Veteran's lay assertions regarding sustaining an eardrum injury during an alleged attack during service to not be credible.  Thus, there is no probative indication that the VA examination was inaccurate or inadequate.  

With regard to the January 2012 travel board hearing and the January 2010 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the September January 2012 travel board hearing, the Veterans Law Judge, DRO, the Veteran, and the representative outlined the service connection issues on appeal and engaged in a discussion as to substantiation of these claims.  The Veteran's specific alleged in-service eardrum injury was discussed in detail by the parties at that hearing.  The Veteran discussed his current symptoms as well.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding VA or private medical evidence.  The actions of the Veterans Law Judge and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, in particular the January 2012 travel board hearing, and there has been no allegation to the contrary.  

With regard to the previous August 2012 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ provided additional corrective VCAA notice to the Veteran; secured additional VA treatment records; secured additional SSA disability records; advised the Veteran to submit a copy of an earlier letter from his mother; and advised the Veteran of why the Board would not seek another VA examination to determine the etiology of his eardrum disorder.  As such, the AOJ has substantially complied with the remand directives.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the hearing loss and eardrum disorder issues on appeal.    


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1335-39 (Fed. Cir. 2013).  Service connection for certain enumerated diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A.  Eardrum Disorder

The Veteran has contended that he sustained permanent damage to his eardrums in November 1999 during service when he was attacked by another service member.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for an eardrum disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability for an eardrum disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, the March 2010 VA examiner diagnosed the Veteran with chronic otitis media and otitis externa.  VA and private treatment records dated from 2006 to 2012 also show treatment for these conditions and a tympanoplasty for the left ear in 2006.  Thus, the Veteran clearly has a current diagnosis, and the remaining question is whether these eardrum disorders manifested in service or are otherwise related thereto.

Regarding the second element of service connection requiring an injury, disease, or event therein, the Board does acknowledge the Veteran's lay assertion that he sustained permanent damage to his eardrums in November 1999 during service when he was attacked by another service member.  See January 2010 and January 2012 hearing testimonies.  A lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   Thus, the Veteran is indeed competent to report his alleged November 1999 eardrum injury and subsequent symptomatology from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   
The Court has held that competency is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Board finds that the Veteran's reported history of an in-service injury to the eardrum in November 1999 and subsequent symptomatology is not credible.  That is, the Veteran's lay testimony of an in-service injury is inconsistent with, and at times contradicts, other evidence of record, including his own statements.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  "Statements, however, need not be directly contradictory in order to be deemed inconsistent.  Udemba v. Nicoli, 237 F.3d 8, 18 (1st Cir. 2001); see also United States v. Winter, 663 F.2d 1120, 1154 (1st Cir.1981) (admitting statement despite finding it "ambiguous at best"); United States v. Barrett, 539 F.2d 244, 254 (1st Cir.1976) (noting contradiction need not be "in plain terms" and requiring "some indication" that statement differed from trial testimony).

Specifically, the Veteran's account of the alleged eardrum injury in service has varied.  For example, in a December 2008 statement, the Veteran indicated that he was pushed from behind and punched in the back by a fellow private during basic training, which was witnessed and reported by a drill instructor.  However, in an April 2009 statement, the Veteran reported that he was attacked and hit in the head around 2:30 in the morning.  He indicated that he was told by a drill instructor during the next morning to take a physical and talk to the staff sergeant.  By this account, the suspected perpetrator was brought before the drill instructor, but denied any wrongdoing.  The Veteran reported that he was later attacked again by the suspected perpetrator, but the drill instructor said the Veteran attacked the other person.  In February 2009, the Veteran told a different story indicating that he got into a fight with his drill instructor and hit him.  In April 2009, he reverted to claiming that he was hit in the ear by a peer in the middle of the night.  

In addition, in March 2010, a VA examiner noted that statements by the Veteran indicated some differences in the incident of November 1999.  For example, in one account the Veteran reported that he "did finally get to sleep [after the assault]" suggesting that he was not unconscious during the assault; however, he reported to the examiner that he was knocked unconscious during all but one second of the attack. 

The Board recognizes that the Veteran has claimed that he suffers from PTSD as a result of this incident and that an inability to recall an important aspect of the trauma may be a symptom of PTSD.  However, in this case, the Veteran does not state that he cannot remember what happened.  Instead, his story changed from being pushed and hit by a fellow private to being struck by a fellow private when he was asleep to striking his drill instructor.  This involves significant variance rather than a lack of memory.  Moreover, even if the Veteran does not have inability to recall, that fact alone would make him an unreliable historian and diminish the weight of his lay statements.

Moreover, the Veteran's service personnel records also contradict his report of what happened during service.  The Veteran was reprimanded for fighting on November 17, 1999. According to a witness statement, the Veteran and another private engaged in a verbal conflict and then the Veteran pushed the other private away violently.  This account, recorded contemporaneous to the event, indicates that the Veteran was not struck during an altercation with another soldier, but instead perpetrated a physical assault on someone else.  Contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  This account was also provided by a third party, which lends further credibility to the statement.

In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of an eardrum disorder or a blow to the head.  Thus, there is no other evidence of record beyond the Veteran's own statements suggesting that he sustained an ear injury or had symptoms of an ear injury during service.  

For the foregoing reasons, the Board finds that the weight of the competent, credible, and probative evidence weighs against a finding that the Veteran was assaulted or sustained an ear injury in service.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an eardrum disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Bilateral Hearing Loss

The Veteran has also contended that he developed bilateral hearing loss as the result of his alleged in-service November 1999 injury to the eardrums.  

Upon review of the evidence of record, the Board concludes that the Veteran is also not entitled to service connection for bilateral hearing loss.  

As discussed in detail above, there is no credible evidence of record suggesting that the Veteran sustained an ear injury or had symptoms of an ear injury during service.  

Moreover, the Veteran has not been shown to have hearing loss since filing his claim or within close proximity thereto.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reveal that the Veteran had bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  Specifically, a June 1991 in-service audiogram revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
0
15
0
10

These results do not demonstrate that the Veteran had bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.

Following service, a March 2010 VA audiology examination revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
5
10
5
10

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  These results also fail to show that bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385 was exhibited.

In summary, no evidence of record establishes the existence of bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis of bilateral hearing loss under the clear requirement of 38 C.F.R. § 3.385 during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an eardrum disorder is denied. 

Service connection for bilateral hearing loss is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate notice for the issue of entitlement to service connection for PTSD based on an alleged in-service personal assault.  The RO did send him notice letters to the Veteran in December 2008, April 2009, July 2009, and August 2013, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD based on a personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter.  

Moreover, for the acquired psychiatric disorder issue on appeal, the Board finds that a clarifying VA medical opinion is necessary to determine whether the Veteran's schizophrenia is directly related to his military service.  In this regard, the September 2013 VA examiner addressed aggravation of a preexisting psychiatric disorder, but did not address direct incurrence.  In cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, the claims folder will be returned for an addendum opinion.  If the same September 2013 VA examiner is not available, another qualified VA clinician should provide the addendum opinion.  

Additionally, as the case is already being remanded, the AOJ should attempt to obtain outstanding VA treatment records from the VA healthcare system in Atlanta, Georgia, dated from October 2012 to the present.  

The Board further notes that the hypertension claim is inextricably intertwined with the service connection claim for an acquired psychiatric disorder, as the Veteran has claimed that he has hypertension on the basis secondary to his psychiatric problems.  See January 2012 hearing testimony at page 5.  The Board may not properly review the Veteran's claim for secondary service connection for hypertension until the requested development for the issue of service connection for an acquired psychiatric disorder has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issue of service connection for hypertension, to include on a secondary basis, must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based on alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

Specifically, this letter should comply with 38 C.F.R. § 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  The AOJ should secure any outstanding VA medical records from the VA healthcare system in Atlanta, Georgia, dated from October 2012 to the present.  These records should be associated with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

3.  After securing any additional evidence, the AOJ should refer the Veteran's VBMS file to the previous September 2013 VA psychiatrist, or if he is unavailable, to another suitably qualified VA psychological examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's current schizophrenia diagnosis.  An actual examination is only needed if deemed necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For legal purposes, the examiner should assume that the Veteran did not have a psychiatric disorder prior to service in rendering his or her opinion.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a current psychiatric disorder that manifested in service or that is otherwise related to his military service, to include his in-service motivational issues, fighting, not shaving, and other performance issues discussed in his service personnel records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


